DETAILED ACTION
Status of Claims: Claims 1-9 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Link, II (US 20100313132 A1).
Regarding claim 1, Link, II discloses a vehicle computer system comprising: a processor body structure (abstract; processor of the head unit); and a processor auxiliary structure detachably connected externally to one side of the processor body structure, wherein the processor auxiliary structure is configured to assist the processor body structure to enhance a computing capability of the vehicle computer independently (paragraphs [0003-0004]; auxiliary processor module/circuitry (removable modular, see title and abstract) can be mounted and connects to the processor of the head unit. The auxiliary processor module/circuitry adds processing functionality to the vehicle’s head unit). 
Regarding claim 2, Link, II further suggests wherein the processor body 10structure and the processor auxiliary structure are separated from each other and designed independently (abstract; when the auxiliary processing module circuitry couples to the head unit, the auxiliary processing module circuitry can perform tasks, services, functions, and aspect that a lower-capability processor of the head unit cannot perform as quickly) (paragraph [0003]; the auxiliary processing module circuitry supports more features and added functionality).
Regarding claim 5, Link, II further suggests wherein the processor body structure comprises a central processing unit and a memory, and the central processing unit 20is coupled to the memory (fig. 1).  
Regarding claim 6, Link, II further suggests wherein the processor body structure has a first interface for externally connecting to the processor auxiliary structure, the processor auxiliary structure is inserted in the first interface (paragraph [0023] and fig. 1 (slot 4 as interface); an application running on an audio-visual control unit, such as a head unit, determines whether an auxiliary processing module has been inserted into a slot coupled to the audio-visual control unit. If an auxiliary processing module has not been inserted (e.g., inserted means that the circuitry has been removably coupled with a processor of the audio-visual control unit) into the slot).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link, II (US 20100313132 A1) in view of Chih et al. (US 20220147127 A1).
Regarding claim 3, Link, II discloses all the subject matter of the claimed invention as recited in claim 2 above without explicitly suggest wherein the computing capability of the processor body structure is represented by a computing frequency of the processor body structure, and the computing frequency is lower than or equal to 2.9GHz. However, Chih et al. from the same or similar field of endeavor suggest wherein the computing capability of the processor body structure is represented by a computing frequency of the processor body structure, and the computing frequency is lower than or equal to 2.9GHz (paragraph [0020]; CPU of computer device may have clock frequency or a frequency of operation of 2.9 GHz which may be considered with corresponding maximum power level of the CPU). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Link, II’s method/system where the clock frequency corresponding the maximum power level of the CPU of the computing device maybe 2.9 GHz as suggested by Chih et al. The motivation would have been to minimize performance loss by the CPU (paragraph [0012]). 
Regarding claim 9, Chih et al. further suggest wherein the system has a 5system management bus controller, and the system management bus controller generates a first signal and a second signal, wherein the first signal is configured to instruct a self-examining boot state of the computer system, and the second signal is configured to instruct a default state (paragraphs [0016] [0032] and claim 1; the CPU of the computing device may be implemented as microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Boot process is initiated by BIOS of the computing device. Operating the CPU of the computing device at a default level). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Link, II’s method/system where the system has a 5system management bus controller, and the system management bus controller generates a first signal and a second signal, wherein the first signal is configured to instruct a self-examining boot state of the computer system, and the second signal is configured to instruct a default state as suggested by Chih et al. The motivation would have been to determine the operational status of a component in the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link, II (US 20100313132 A1) in view of Chih et al. (US 20220147127 A1), and further in view of Chandley et al. (US 20050246563 A1).
15 Regarding claim 4, Chih et al. disclose the clock frequency corresponding the maximum power level of the CPU of the computing device maybe 2.9 GHz without explicitly suggest wherein when the need of the computing frequency of computer system is higher, the processor auxiliary structure is connected externally to the side of the processor body structure. However, Chandley et al. from the same or similar field of endeavor suggest wherein when the need of the computing frequency of computer system is higher, the processor auxiliary structure is connected externally to the side of the processor body structure (abstract and paragraph [0007]; computing system incorporates an auxiliary processor to the main system processor integrally or externally based on the computing needs and power consumption requirements (more power)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Link, II and Chih et al.’s method/system wherein when the need of the computing frequency of computer system is higher, the processor auxiliary structure is connected externally to the side of the processor body structure as suggested by Chandley et al. The motivation would have been to increase computing capability when more processing requirements are needed.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link, II (US 20100313132 A1) in view of Burr et al. (US 20140327630 A1).
Regarding claim 7, Link, II discloses all the subject matter of the claimed invention as recited in claim 2 above without explicitly suggest wherein the processor body 25structure has a second interface connecting to a Next Generation Form Factor M.2, and a third interface connecting a peripheral interface, the third interface is configured to connect at least one of a USB or an Ethernet. However, Burr et al. from the same or similar field of endeavor suggest wherein the processor body 25structure has a second interface connecting to a Next Generation Form Factor M.2, and a third interface connecting a peripheral interface, the third interface is configured to connect at least one of a USB or an Ethernet (paragraph [0063]; computing system may include a processor, memory, and interfaces/peripheral connectors such as USB, Ethernet , NGFF connector). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Link, II’s method/system wherein the processor body 25structure has a second interface connecting to a Next Generation Form Factor M.2, and a third interface connecting a peripheral interface, the third interface is configured to connect at least one of a USB or an Ethernet as suggested by Burr et al. The motivation would have been to integrate interfaces to various ports and other peripheral connectors to enable connectivity to other communication systems. 
Regarding claim 8, Burr et al. further suggest wherein the system has a system management bus controller, a logic circuit, and a complex programmable logic 8device, the system management bus controller is coupled to the processor body structure; the logic circuit is coupled to the system management bus controller, and the complex programmable logic device is coupled to the logic circuit (paragraphs [0167-0168).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476